Title: To George Washington from Timothy Pickering, 25 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office Sept. 25. 1795.
          
          The Pittsburg mail is arrived, and no accounts yet from General Wayne.
          The dispatches for Mr Pinckney are ready for the first

conveyances which shall present; and these will be sought for. I am most respectfully your obedient servt
          
            Timothy Pickering
          
        